Per Curiam.
The argument, that the legislature meant to give permanency to what had been already done by the courts, though deemed to have been a misconstruction in the first instance, is plausible, but unsound. By the words “ then existing laws,” was doubtless meant, not only the text of the preceding acts, but the qualification it had received in practice. But though the legislature did not mean to interfere with any established practice as regarded the past-, they evidently did not mean to give it the fixed form of positive enactment. To have done so, would have been deliberately to render the consequences of what they deemed error, irretrievable: an intent not to be imputed to them. They intended to leave the construction as to by-gone transactions exactly where they found it; in the province of the courts. But even supposing the words were *42intended to give a statutory sanction to what had before been a matter of interpretation ; still, the courts are to determine what were the existing laws, in the sense supposed, at the passing of the act; and it has already been decided, in a case not yet reported, that whatever may have been the interpretation put on Young v. Taylor, the practice of perpetuating a lien by an execution levied on any thing but the land itself, has never, received the sanction of judicial decision ; and this leads to exactly the same consequences, whether the construction contended for be put on the act of 1829, or not. Waving, then, all consideration of the regularity of this appeal, it -is sufficient to affirm the position, that a specific levy of land continues the lien of a judgment only as to the land levied.
Decree of the circuit court and common pleas affirmed.